Case 0:21-cv-61163-RKA Document 11 Entered on FLSD Docket 06/17/2021 Page 1 of 4




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION

                                   CASE NO.: 0:21-cv-61163-RKA

   ERRON WILLIAMS,

               Plaintiff,

   v.

   HEALTHCARE REVENUE RECOVERY GROUP, LLC
   d/b/a ACCOUNT RESOLUTION SERVICES,

            Defendant.
   _____________________________________/

     DEFENDANT, HEALTHCARE REVENUE RECOVERY GROUP, LLC D/B/A
  ACCOUNT RESOLUTION SERVICES’ REMOVAL STATUS REPORT PURSUANT TO
                           ORDER [DE 4]

           Defendant, Healthcare Revenue Recovery Group, LLC d/b/a Account Resolution Services

  (“Defendant” or “ARS”), pursuant to this Court’s Order dated June 7, 2021 (DE 4), by and through its

  undersigned counsel, hereby files this Removal Status Report.

        1. Statement of Claim

                  1. Plaintiff’s Claim

                            Plaintiff asserts that during the course of debt collection related to medical

                      treatment, Defendant violated 15 U.S.C. § 1692c(b) of the FDCPA and

                      §559.72(5) of the FCCPA. Specifically, Plaintiff avers that Defendant

                      transferred her information to a third-party vendor for the purposes of creating

                      and sending to her collection correspondence dated May 15, 2020. Plaintiff

                      further alleges that Defendant transferred Plaintiff’s information to other third-

                      party entities in connection with the subject debt. Plaintiff asserts that



                                                      1
Case 0:21-cv-61163-RKA Document 11 Entered on FLSD Docket 06/17/2021 Page 2 of 4




                   Defendant transferred her information to third parties with the knowledge that

                   the third parties did not have a legitimate business need for the information.

               2. Defendant Healthcare Revenue Recovery Group, LLC’s d/b/a Account

                   Resolution Services’ Defenses

                   Defendant has asserted that it did not violate the FDCPA or the FCCPA as

                   alleged in Plaintiff’s Complaint, and has asserted the following defenses: (1)

                   not liable for the actions of third parties; (2) FDCPA’s and FCCPA’s bona fide

                   error defenses; (3) Defendant had authorization and/or consent to communicate

                   information about the Plaintiff to third-party vendors pursuant to

                   documentation of consent for treatment and privacy agreements under HIPAA;

                   and (3) Plaintiff’s reliance upon the Eleventh Circuit’s recent opinion in

                   Hunstein v. Preferred Collection & Mgmt. Servs., No. 19-14434, 2021 U.S.

                   App. Lexis 11648 (11th Cir. Apr. 21, 2021), should not be applied to the

                   Defendant retroactively. [DE5]

     2. Statement of Removal

        The instant suit is a civil action, Plaintiff asserts a claim under the federal Fair Debt

        Collection Practices Act (“FDCPA”) in which removal was based on federal question

        jurisdiction, accorded to Defendant, Healthcare Revenue Recovery Group, LLC d/b/a

        Account Resolution Services. The Complaint seeks an award of damages against the

        Defendant for alleged actions taken during the course of debt collection attempts by the

        Defendant against the Plaintiff, which are asserted to violate the FDCPA. Plaintiff seeks




                                                 2
Case 0:21-cv-61163-RKA Document 11 Entered on FLSD Docket 06/17/2021 Page 3 of 4




           statutory and “reputational” damages 1 allegedly caused by the transmission of her

           information in connection with the debt for collection by the Defendant. [DE 1]

      3. Pending Motions

           There are no pending motions filed in this action.

      4. Statement of Joinder and Consent to Removal

           There are no other Defendants in this action and as such, no consent to removal to federal

           court was necessary.

      5. Statement of Timeliness of Removal

           28 U.S.C. §1446(b) requires that a Notice of Removal in a civil action or proceeding shall

           be filed within thirty (30) days after receipt by Defendant, through service or otherwise, of

           a copy of the initial pleading setting forth the claim for relief upon which the action or

           proceeding is based. Additionally, that each defendant shall have thirty (30) days after

           receipt by service on that defendant of the initial pleading or summons to file the notice of

           removal. Here, the original Complaint was filed with the Court and served upon ARS on

           May 19, 2021. Defendant, ARS filed the Petition for Removal to Federal Court on June 3,

           2021; accordingly, the Petition for Removal was submitted to this Court less than thirty

           (30) days from service of the Complaint on Defendant, HRRG. [DE 1]




  1
    Paragraph 23 states “[t]he transmitted information affected Plaintiff’s reputation. For example, the transmission of
  Plaintiff’s information affected Plaintiff’s reputation regarding repayment of debts, Plaintiff’s reputation of
  truthfulness, Plaintiff’s reputation of solvency, and Plaintiff’s reputation regarding trustworthiness.”

                                                            3
Case 0:21-cv-61163-RKA Document 11 Entered on FLSD Docket 06/17/2021 Page 4 of 4




                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a copy of the foregoing has been electronically filed on June

  17th, 2021, with the Clerk of the Court by using the electronic filing system. I further certify that

  the foregoing has been sent via electronic transmission to the following: Jibrael S. Hindi, Esquire

  at jibrael@jibraellaw.com and Thomas J. Patti, Esquire at tom@ jibraellaw.com (Attorneys for

  Plaintiff).



                                                       /s/ Ernest H. Kohlmyer, III
                                                       Ernest H. Kohlmyer, III, LL.M.
                                                       Florida Bar No.: 110108
                                                       skohlmyer@shepardfirm.com
                                                       Shepard, Smith, Kohlmyer & Hand, P.A.
                                                       2300 Maitland Center Parkway, Suite 100
                                                       Maitland, Florida 32751
                                                       Telephone (407) 622-1772
                                                       Facsimile (407) 622-1884
                                                       Attorneys for Defendant, Healthcare
                                                       Revenue Recovery Group, LLC d/b/a
                                                       Account Resolution Services




                                                   4
